Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: Worksite management system comprising an imaging device mounted on a UAV, as depicted in figures 1-4. 
Species B: Worksite management system comprising an imaging device mounted on a ground based unmanned vehicle, as depicted in figure 12. 

3.	Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 2, 8 and 9
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A and B lack unity of invention because the groups do not share the same or corresponding technical feature. While species A uses one or more independent worksite surveillance aerial vehicles, species B uses an imaging device mounted on the ground based unmanned vehicle. 

4.	During a telephone conversation with Attorney James Armstrong on January 28, 2022, a provisional election was made without traverse to prosecute the invention of Species A, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 10 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-252645, filed on 12/27/2017.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “generation of a trouble” in claims 1 and 9 is used by the claim to mean “a stopped unmanned vehicle,” while the accepted meaning is “the quality or state of being troubled especially mentally,” or “public unrest or disturbance” (from Merriam-Webster Dictionary). The term is indefinite because the specification does not clearly redefine the term. 
Further, it is unclear whether the image is acquired because of the “trouble” or the operation of the unmanned vehicle is stopped because of the “trouble.” For the examination purpose in this report, the operation of the unmanned vehicle is construed to be the stopped because of the “trouble.” 

8.	Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "plurality of the flight vehicles" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 3, of which claim 5 is a dependent, describes “a flight vehicle,” not a “plurality of flight vehicles.”



9.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the 

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


11.	Claims 1-3, and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Moriarity et al. (Publication No. US 20160363932 A1), hereinafter referred to as ‘Moriarity.’

12.	As to claim 1, Moriarity teaches a management system of a work site ([0013]: worksite monitoring system), comprising:
 an image data acquisition unit (Paragraph [0020]: image capturing device, i.e., image data acquisition unit) that acquires image data of an unmanned vehicle (Paragraph [0020]: the image capturing device is embodied for capturing visual data of the machine; Paragraph [0011]: the machine may be autonomous, i.e., unmanned vehicle) of which operation is stopped at the work site due to generation of a trouble (Paragraph [0016]: any discrepancy of machine operation from its intended manner of operation, i.e., stopped due to generation of a trouble), the image data being imaged by an 
a restart command unit that restarts the operation of the unmanned vehicle (Paragraph [0015]: the information network receives instructions to operate the machine, i.e., restart the operation, and transmits the operational instructions to the machine, i.e., unmanned vehicle; since the information network is configured to transmit operational instructions to the unmanned vehicle, some component/program exists to carry out this function, which therefore acts as the restart command unit in this case).

13.	As to claim 2, Moriarity teaches the management system of a work site according to claim 1, further comprising:
a position data acquisition unit that acquires position data of the stopped unmanned vehicle (Paragraph [0015]: the information network may receive GPS coordinates of the machine, i.e., unmanned vehicle, on a real time basis; Paragraph [0028]: the control module receives a signal indicative of the machine location from the information network. Alternatively, the control module may receive the signal indicative of the machine location from an active GPS system at the worksite; since the control module is configured to receive position data of the unmanned vehicle, some component/program exists to carry out this function, which therefore acts as the position data acquisition unit in this case), and
a guiding unit that outputs the position data of the stopped unmanned vehicle to the movable body (Paragraph [0028]: the control module transmits the machine location information, i.e., position data of the stopped unmanned vehicle, to the UAV, i.e., movable body; since the control module is configured to output position data of the unmanned vehicle to the UAV, some component/program exists to carry out this function, which therefore acts as the guiding unit in this case).

	As to claim 3, Moriarity teaches the management system of a work site according to claim 2,
wherein the movable body includes a flight vehicle that flies at the work site (Paragraph [0019]: the worksite monitoring system also includes an unmanned aerial vehicle, i.e., flight vehicle),
the position data acquisition unit acquires position data of the flight vehicle (Paragraph [0021]: the UAV may include additional components such as a GPS receiver. Since the control module is configured to receive position data of the flight vehicle, some component/program exists to carry out this function, which therefore acts as the position data acquisition unit in this case),
the guiding unit outputs, to the flight vehicle, a flight route from the flight vehicle to the unmanned vehicle on the basis of the position data of the unmanned vehicle and the position data of the flight vehicle (Paragraph [0028]: the control module transmits the machine location information and a flight path to the UAV; Abstract: The UAV is adapted to fly to the location of the machine based on the received location of the machine; since the control module transmits the flight path to the UAV, some component/program exists to carry out this function, which therefore acts as the guiding unit in this case). 

15.	As to claim 8, Moriarity teaches the management system of a work site according to claim 1, further comprising:
a restart command unit that outputs a restart command to restart the unmanned vehicle on the basis of the image data.  (Paragraph [0029]: the UAV surveils by capturing visual data, i.e., image data, of the machine, i.e., unmanned vehicle. The control module transmits the captured visual data to the remote location for remotely controlling one or more machine functions associated with the machine, i.e., restart the unmanned vehicle; since the information network is configured to transmit operational instructions to the unmanned vehicle, some component/program exists to carry out this function, which therefore acts as the restart command unit in this case.)

	As to claim 9, Moriarity teaches a management method of a work site comprising:
acquiring image data of an unmanned vehicle (Paragraph [0020]: the image capturing device is embodied for capturing visual data of the machine; Paragraph [0011]: the machine may be autonomous, i.e., unmanned vehicle) of which operation is stopped at the work site due to generation of a trouble (Paragraph [0016]: any discrepancy of machine operation from its intended manner of operation, i.e., stopped due to generation of a trouble), the image data being imaged by an imaging device mounted in a movable body (Paragraph [0020]: the image capturing device is mounted on a UAV, i.e., movable body); and
restarting the operation of the unmanned vehicle (Paragraph [0015]: the information network receives instructions to operate the machine, i.e., restart the operation, and transmits the operational instructions to the machine, i.e., unmanned vehicle).

Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moriarity, as applied to claims 1-3- and 8-9 above, in view of Hu et al. (Foreign Patent No. WO2017143588A1), hereinafter referred to as ‘Hu.’

19.	As to claim 4, Moriarity teaches the management system of a work site according to claim 3, but fails to explicitly disclose that the flight route is a shortest route connecting the flight vehicle and the unmanned vehicle. 
Hu teaches a system for adjusting UAV trajectory, i.e., in the same field of endeavor,
wherein the flight route is a shortest route connecting the flight vehicle and the target object (Paragraph [0083]: the flight path may be preset to take the shortest route; Paragraph [0123]: the UAV may autonomously calculate the shortest flight path between the UAV and the target). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Moriarity such that the UAV takes the shortest path, as taught by Hu, because doing so is well known in the art and would ensure the UAV reaches the unmanned vehicle in the shortest time. 

20.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Moriarity, as applied to claims 1-3- and 8-9 above, in view of Marlow et al. (US Patent No. US 9505494 B1), hereinafter referred to as ‘Marlow.’

21.	As to claim 5, Moriarity teaches the management system of a work site according to claim 3,
wherein the position data acquisition unit acquires position data of the UAV (Paragraph [0021]: the UAV may include additional components such as a GPS receiver; since the control module can acquire position data of the UAV using a GPS receiver, some component/program exists to carry out this function, which therefore acts as the position data acquisition unit in this case), and 

Moriarity fails to explicitly disclose: 
1. A plurality of flight vehicles.
2. A selection unit that selects a specific flight vehicle from the plurality of flight vehicles on the basis of the position data of the unmanned vehicle and the position data of each of the plurality of flight vehicles.
Marlow teaches systems and methods for damage inspection of a vehicle by an unmanned aerial vehicle, i.e., in the same field of endeavor, comprising:
a plurality of UAVs (Abstract: The computing device may identify a UAV from a plurality of UAVs that is located closest to the location of the vehicle from other UAVs in the plurality of UAVs), and 
a selection unit that selects a specific flight vehicle from the plurality of flight vehicles on the basis of the position data of the unmanned vehicle and the position data of each of the plurality of flight vehicles (Abstract: The computing device may identify a UAV from a plurality of UAVs that is located closest to the location of the vehicle from other UAVs in the plurality of UAVs; Paragraph [39]: The insurance server may dispatch the nearest UAV to the location of the vehicle; since the server selects the UAV closest to the vehicle, some component/program exists to carry out this function, which therefore acts as the selection unit in this case). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Moriarity and include a plurality of UAVs as well as a selection unit for selecting a specific UAV, as taught by Marlow, because doing so is well known in the art and provides greater surveillance capabilities and faster response times. 

22.	As to claim 6, Moriarity and Marlow teach the management system of a work site according to claim 5, and Marlow further teaches:
wherein the specific flight vehicle is a flight vehicle having a shortest distance to the unmanned vehicle among the plurality of flight vehicles (Abstract: The computing device may identify a UAV from a plurality of UAVs that is located closest to the location of the vehicle from other UAVs in the plurality of UAVs; Paragraph [39]: The insurance server may dispatch the nearest UAV to the location of the vehicle).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Moriarity and select a flight vehicle having a shortest distance to the unmanned vehicle among the plurality of flight vehicles, as taught by Marlow, because doing so is well known in the art and provides faster response times. 

23.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moriarity and Marlow, as applied to claims 5-6 above, further in view of Corman et al. (Publication No. US 20070235584 A1), hereinafter referred to as ‘Corman.’

24.	As to claim 7, Moriarity and Marlow teach the management system of a work site according to claim 5, but fail to explicitly disclose the limitation:
“wherein the guiding unit outputs request data to the flight vehicle, and
the selection unit acquires, from the flight vehicle, acceptance data or rejection data with respect to the request data.”
Corman teaches a method of coordinating communications between a plurality of Unmanned Air Vehicles (UAVs), i.e., in the same field of endeavor, 

the selection unit acquires, from the flight vehicle, acceptance data or rejection data with respect to the request data (Paragraph [0036]: an image request rejection message, i.e., rejection data, is created at operation 106 and forwarded back to GIG 20; If instead the image request is accepted, an image acceptance message, i.e., acceptance data, is created at operation 108, and forwarded to GIG 20 in the same manner as the other data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Moriarity and include the transmission of acceptance or rejection data, because doing so is well known in the art and allows the system to select and dispatch an appropriate UAV to the unmanned vehicle. 

Conclusion
25.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
WO-2016123424-A1: Discloses a system and method for vehicle accident monitoring systems deployed in the air. 

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neel Bakshi whose telephone number is (571)272-5086. The examiner can normally be reached 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.B./               Examiner, Art Unit 3666    
                                                                                                                                                                                     /MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666